J-S03018-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

REINALDO FANTAUZZI

                            Appellant                No. 920 EDA 2015


           Appeal from the Judgment of Sentence February 20, 2015
            In the Court of Common Pleas of Northampton County
             Criminal Division at No(s): CP-48-CR-0003898-2005


BEFORE: FORD ELLIOTT, P.J.E., OTT, J., and JENKINS, J.

MEMORANDUM BY OTT, J.:                               FILED APRIL 18, 2016

        Reinaldo Fantauzzi appeals, pro se, from the judgment of sentence

imposed on February 20, 2015, in the Court of Common Pleas of

Northampton County, following his resentencing1 on charges of two counts

of attempted homicide, four counts each of aggravated assault and reckless

endangerment, and one count each of possession of a firearm prohibited and

firearms not to be carried without a license.2        Fantauzzi received an

aggregate sentence of 28-56 years’ incarceration. Fantauzzi filed a timely

____________________________________________


1
 Fantauzzi was resentenced because his original sentence, imposed in 2006,
was illegal due to application of a mandatory minimum pursuant to 42
Pa.C.S. § 9712, which has been declared unconstitutional. See Alleyne v.
United States, 133 S.Ct. 2151 (2013); Commonwealth v. Newman, 99
A.3d 86 (Pa. Super. 2014) (en banc).
2
    18 Pa.C.S. §§ 2502, 2702, 2705, 6105(a.1)(1), and 6106, respectively.
J-S03018-16



post-sentence motion for reconsideration, which was denied. He then filed a

timely appeal. Subsequently, Fantauzzi’s counsel filed a motion to withdraw

from representation with our Court, which was granted.         The matter was

remanded for a Grazier3 hearing, which was held on May 22, 2015, after

which Fantauzzi was allowed to proceed pro se.       He filed a new Pa.R.A.P.

1925(b) statement of matters complained of on appeal challenging the

discretionary aspects of his sentence. Fantauzzi claims the trial court erred

in: (1) failing to order a pre-sentence report prior to resentencing or to state

on the record why a presentence report was unnecessary; (2) deviating from

the sentencing guidelines without stating the reasons and without filing a

contemporaneous written statement supporting the deviation; and (3)

imposing a manifestly excessive sentence, specifically due to the consecutive

sentence structure.       After a thorough review of the submissions by the

parties, relevant law, and the certified record, we affirm on the basis of the

Pa.R.A.P. 1925(a) opinion authored by the Honorable Jennifer Sletvold.

       Fantauzzi was convicted of shooting at four people in a drive-by

incident. One person was sitting in a car; three were on a porch of a nearby

house.    One of the individuals on the porch, who was already wheelchair

bound, was struck in the leg, thereby constituting serious bodily injury.




____________________________________________


3
    Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).



                                           -2-
J-S03018-16



       Regarding Fantauzzi’s first claim, we rely on the trial court’s opinion at

pages 3-5. Our independent review of the certified record confirms the trial

court possessed sufficient relevant information regarding Fantauzzi to

determine a sentence.         The trial court was in possession of the original

presentence report, Fantauzzi had been incarcerated the entire time

between the imposition of the original sentence and the new sentence, and

the parties were given the opportunity to provide any updated information.

Accordingly, Fantauzzi’s first claim is meritless.

       Next, Fantauzzi asserts his new sentence for attempted homicide,

serious bodily injury caused, is improper because the sentence of 180-360

months’ incarceration was based on an incorrect understanding of the

applicable guidelines. Fantauzzi argues the offense gravity score (OGS) was

a 14 and his prior record score (PRS) was 4. That combination produced a

standard range minimum sentence between 168-240 months. However, at

resentencing, Judge Sletvold stated in open court that the standard range

minimum sentence range was between 186 to 240 months.                  See N.T.

Resentencing, 2/20/2015, at 11.            Accordingly, he argues his 180 month

minimum sentence is a deviation from the guidelines and Judge Sletvold

provided no reasoning for that deviation.4
____________________________________________


4
  This does not represent a deviation from the guidelines. Based upon a
standard range minimum sentence of 186 to 240 months, a 180 month
sentence would represent a mitigated range sentence.       The guidelines
include both aggravated and mitigated range sentences.



                                           -3-
J-S03018-16



       Fantauzzi is correct that under the basic sentencing matrix applicable

at the time (6th edition), the standard range minimum sentence for an OGS

14, PRS 4 was 168-240 months. However, he fails to recognize that he was

subject to the deadly weapon used enhancement, which raised the standard

range minimum sentence to 186-240 months, as announced in court.5 See

204 Pa.Code § 303.18.             We have reviewed the certified record and

understand Fantauzzi’s confusion on this issue. While the enhancement was

noted on the original sentencing form filled out in 2006, it was inadvertently

omitted from the 2015 sentencing form.           From the paperwork, it appears

that the deadly weapon used enhancement was not applied. However, the

certified record confirms that the deadly weapon used enhancement was

applicable; Fantauzzi shot at four people, hitting one of them.       As noted,

Fantauzzi was subject to the enhancement in his original sentence.

Therefore, he was clearly on notice the enhancement applied. The standard

range sentence announced in open court accurately reflected the application

of the deadly weapon used enhancement, and no objection was raised

regarding the announced standard range. See N.T. Resentencing Hearing,

2/20/2015, at 11-12.        Accordingly, even though sentencing form failed to

note application of the deadly weapon used enhancement, our review
____________________________________________


5
  We note that application of the deadly weapon enhancement does not run
afoul of the Alleyne v. United States, supra, line of cases regarding the
application of mandatory minimum sentences. See Commonwealth v.
Buterbaugh, 91 A.3d 1247, 1270 n.10 (Pa. Super. 2014) (en banc).



                                           -4-
J-S03018-16



demonstrates the enhancement was properly applied.           Therefore, the

sentencing court began its sentencing analysis considering the correct

standard range minimum sentence. See Trial Court Opinion at 6-7.

     Nonetheless, if we interpret Fantauzzi’s claim as an argument that his

sentence is a deviation from the standard range, he would be correct. The

180 months minimum sentence is 6 months below the standard range

minimum sentence of 186 months. He is correct that no explanation for this

mitigated range sentence has been provided by the sentencing court.

However, where the Commonwealth has not objected to or appealed the

imposition of a mitigated range sentence nor the failure to explain the

mitigated range sentence, and Fantauzzi cannot demonstrate any prejudice

at having received a mitigated range sentence, we will neither vacate the

sentence nor remand for further explanation.

     Next, we briefly address Fantauzzi’s allegation that because all the

shootings took place at one time, he is only subject to punishment for one

crime, not four.   This is a tired argument that was properly laid to rest

decades ago.

     Therefore, if five individuals are robbed in a room at gunpoint,
     five separate robberies have occurred since each victim was
     placed in apprehension by the acts of the assailant. We have
     previously held that where separate crimes are committed
     against different individuals, a defendant is not placed in double
     jeopardy by being tried for each crime, even though the crimes
     took place at the same place and approximately the same time.




                                   -5-
J-S03018-16



Commonwealth v. Szulczeweski, 335 A.2d 810, 813 (Pa. Super. 1975)

(citation omitted).     Similarly, shooting at four people in one incident

represents four separate crimes.        As the four shootings are properly

considered to be four separate crimes, it is well settled that the decision to

impose consecutive or concurrent sentences is within the sound discretion of

the sentencing court.

      [Defendant] argues that, because the crimes happened in close
      temporal proximity to one another, the court should have
      ordered the sentences to be concurrent. We have stated that
      the imposition of consecutive rather than concurrent sentences
      lies within the sound discretion of the sentencing court … We see
      no reason why [a defendant] should be afforded a ‘volume
      discount’ for his crimes by having all sentences run concurrently.

Commonwealth v. Zirkle, 107 A.3d 127, 133 (Pa. Super. 2014) (citations

omitted).

      Judgment of sentence affirmed. Parties are directed to attach a copy

of the trial court opinion in the event of further proceedings.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/18/2016




                                      -6-
                                                                                        Circulated 03/22/2016 10:10 AM




            IN THE COURT OF COMMON PLEAS OF NORTHAMPTON                                 COUNTY
                       COMMONWEALTH     OF PENNSYLY ANIA
                               CRIMINAL DIVISION




    COMMONWEAL TH OF PENNSYL Y ANIA                        No.: 920 EDA 2015

           vs.                                             Trial Court No.:     CR-2005-3898

    REINALDO FANTAUZZI,                                                                       ··i:::,.)-           ,··.
                                                                                                                        ..   CJ'\
                                                                                                                   I
                                                                                              ~-~--~:                  ..    c,. .....
                  Appellant                                                                   ..               ;
                                                                                              :
                                                                                              ..
                                                                                                           ... c:... ..·
                                                                                                                   •q

                                                                                              c,           -- ,_; -,
                                                                                                           " ,.
                                                                                              t'" •.
                                                                                                                             ""O
                                                                                              ' .. - :;                -·
                                     MEMORANDUM OPINION                                       .. , ' ! I·r;                  ( ')
                                                                                              :·< :.·.. r ··~
                                                                                              :~·,, i                        I'.    ·.
                                                                                              ·'
                                                                                                                       ..    r-·.   .'


                                         I.        Introduction

       This Memorandum Opinion is filed in accordance with Rule 1925(a) of the Pennsylvania

    Rules of Appellate Procedure.    Reinaldo Fantauzzi (hereinafter, "Appellant")         files the instant

appeal from the judgment of sentence entered by the undersigned                   judge at a hearing on

Appellant's "Motion to Correct Illegal Sentence Nunc Pro Tune Motion to Modify Sentence."

The factual and procedural history follows.

       In July of 2006, Appellant was convicted of two counts of attempted murder (one with

serious bodily injury caused, and one with serious bodily injury not caused), four counts of

aggravated assault, one count of persons not to possess firearms, one count of possession of a

firearm without a license, and four counts of recklessly endangering                 another person.                                 On

September 14, 2006, Appellant was sentenced by the Honorable Edward G. Smith 1 to twenty-

eight to fifty-six years of incarceration for same. On November 12, 2014, Appellant filed the

I
 The Honorable Edward G. Smith is no longer sitting on the Court of Common Pleas of Northampton County as he
now serves as a United States District Judge of the United States District Court for the Eastern District of
Pennsylvania.

                                                     1
"Motion to Correct Illegal Sentence and/or Nunc Pro Tune Motion to Modify Sentence."                             In the

    Motion, then counsel      for Appellant, Eric K. Dowdle, argued                  that the Sentencing         Court

improperly considered and imposed mandatory minimum sentencing pursuant to 42 Pa.C.S. §

9712, et seq.', which has since been declared unconstitutional,                     with respect to Appellant's

convictions involving possession of firearms. In his Motion, Appellant requested that this Court

vacate the sentence of September 14, 2006, and schedule a new sentencing                              hearing.       Per

agreement of the Commonwealth and the Appellant, this Court granted Appellant a re-sentencing

hearing, which was held on February 20, 20 I 5. The Court also vacated the original sentence of

September 14, 2006. Following the re-sentencing hearing, the undersigned judge imposed a new

sentence without considering a mandatory minimum of five years based on the use of a firearm.

Appellant was re-sentenced to serve a total of twenty-eight to fifty-six years of incarceration.'

      On February 27, 2015, Appellant filed a "Post Sentence Motion - Motion to Reconsider."

This Court denied same on March 2, 2015. Appellant then filed a Notice of Appeal to the

Superior Court of Pennsylvania         on March 31, 2015 from this Court's judgment of sentence

entered on February 20, 2015. Thereafter, on May 29, 2015, Appellant filed a prose Concise

Statement of Matters Complained Pursuant to Pa.R.A.P. I 925(b).4




2
  42 Pa. C. S. A. § 9712 states in relevant part:
          any person who is convicted in any court of this Commonwealth of a crime of violence as defined In
          section 9714(g) (relating to sentences for second and subsequent offenses), shall, if the person visibly
          possessed a firearm or a replica of a firearm, whether or not the firearm or replica was loaded or
          functional, that placed the victim in reasonable fear of death or serious bodily Injury, during the
          commission of the offense, be sentenced to a minimum sentence of at least five years of total
          confinement notwithstanding any other provision of this title or other statute to the contrary.
3
  Upon agreement of the parties, Appellant received the same sentence as the original sentence, without
consideration of the mandatory minimum sentence at issue.
4
  Mr. Dowdle withdrew as counsel, and Appellant was afforded a Grazier hearing on May 22, 2015 at which he
expressed a desire to represent himself.

                                                          2
                               II.   Matters Complained of on Appeal

   In his Statement of Errors Complained of on Appeal, Appellant contends that this Court erred

as a matter of law and/or fact, stating the following as issues in error:

    I. "The trial Court erred by failing to order a pre-sentence investigation report prior to
       sentencing pursuant to Pa. R. Crim. 702 or stating, on the record the reason a pre-
       sentencing report was not necessary.";

   2. "The trial court erred by deviating from the sentencing guidelines without stating, on the
      record, the reasons for the deviation, and further failed to file a contemporaneous
      statement supporting the sentencing guidelines deviation.";

   3. "The sentence imposed was manifestly excessive and the consecutive sentence structure
      constitutes an abuse of discretion."

We will address Appellant's statements of matters complained of on appeal as he has presented

them.

                                          III.   Discussion

    I.   "The trial Court erred byfailing lo order a pre-sentence investigation report prior to
         sentencing pursuant to Pa. R. Crim. 702 or stating, on the record the reason a pre-
         sentencing report was not necessary . "

   The Pennsylvania Rules of Criminal Procedure vest a sentencing judge with the discretion to

order a pre-sentence investigation (PSI) report as an aid in imposing an individualized sentence.

Pa.R.Crim.P. 702 provides, in relevant part:

         702. Aids in Imposing Sentence

         (A) Pre-sentence Investigation Report

         (l) The sentencing judge may, in the judge's discretion, order a pre-sentence investigation
         report in any case.

         (2) The sentencing judge shall place on the record the reasons for dispensing with the
         pre-sentence investigation report if the judge fails to order a pre-sentence report in any of
         the following instances:

                (a) when incarceration for one year or more is a possible disposition under the
                applicable sentencing statutes;

                                                   3
                   (b) when the defendant is less than 21 years old at the time of conviction or entry
                   of a plea of guilty; or
                   (c) when a defendant is a first offender in that he or she has not heretofore been
                   sentenced as an adult.

    Pa.R.Crim.P. 702(A)( I), (2)(a-c). The Superior Court in Commonwealth v. Goggins, 748 A.2d

    721 (Pa. Super. 2000), provided guidance on this issue. It stated that the first responsibility of

    the sentencing judge:

        [is] to be sure that he ha[s] before him sufficient information to enable him to make a
        determination of the circumstances of the offense and the character of the defendant. Thus, a
        sentencing judge must either order a PSI report or conduct sufficient presentence inquiry
        such that, at a minimum, the court is apprised of the particular circumstances of the offense,
        not limited to those of record, as well as the defendant's personal history and
        background .... The court must exercise "the utmost care in sentence determination" if the
      · defendant is subject to a term of incarceration of one year or more[.)

    Commonwealth v. Goggins, 748 A.2d 721, 728 (Pa. Super. 2000) (en bane) (citations, quotation,
    and quotation marks omitted). See also Com. v. Carrillo-Diaz, 64 A.3d 722, 726 (Pa. Super.
    2013).

       In this case, we not only obtained and thoroughly reviewed Appellant's PSI report', but on

    the day of Appellant's sentencing, we also noted and considered revisions that were placed on

the record at the original sentencing hearing with respect to the PSI report involving Appellant's

contact with his child. Additionally, when this Court asked counsel for both the Commonwealth

and the Appellant if there were any additional revisions to the PSI, both parties indicated that

there were no further revisions, and Appellant's counsel thanked this Court for incorporating the

aforementioned revisions into Appellant's PSI report. See Notes of Testimony ("N.T.»)

2/20/2015, at 10: 1-6. It is evident from the record that this Court was aware of sufficient

information about.the Appellant in order to tailor Appellant's sentence to his individual needs,

thereby allowing a fully informed, individualized sentencing decision.


5
  A PSI Report was previously prepared in this matter by the Northampton County Probation Department following
the Appellant's convictions. Appellant has been incarcerated without interruption since tile preparation of that
report.

                                                        4
     As such, in accordance with the foregoing, we submit that this first issue presented by

 Appellant is without merit and should be dismissed.


2.      "The trial court erred by deviatingfrom the sentencing guidelines without stating, on the
record, the reasonsfor the deviation, and furtherfailed to file a contemporaneous statement
supporting the sentencing guidelines deviation. "

3.       "The sentence imposed was manifestly excessive and the consecutive sentence structure
constitutes an abuse of discretion"

        Primarily, we submit that the sentence imposed was within the proper sentencing

guidelines. In fact, defense counsel confirmed that the guidelines submitted to the Court were

correct. (N.T. 2/20/15 at pp.10-1 l). Counsel also confirmed that the Court could rely on

Appellant's prior record score of four as set forth on the sentencing guideline forms. Id. at

l l : I 1-1 S. Nevertheless, Appellant is arguing that the sentence was "manifestly excessive."

        A claim for misapplication of sentencing guidelines constitutes a challenge to the

discretionary aspects of a sentence. Commonwealth v. Archer, 72 2 A. 2d 203, 2 IO (Pa. Super.

1998). The standard of review of discretionary aspects of sentencing is an abuse of discretion.

Id. at 21 l. "Discretion is abused when the course pursued [by the trial court] represents not

merely an error of judgment, but where the judgment is manifestly unreasonable or where the

law is not applied or where the record shows that the action is a result of partiality, prejudice,

bias or ill will." Id. (citing Commonwealth v. Smith, 545 Pa. 487, 681 A.2d 1288 (1996)); See

also 42 Pa.C.S. § 9781 (c).

        We maintain that the statutory limits, as applied in this case, were proper. Under

Pennsylvania's Sentencing Code, 42 Pa.C.S. § 9701 el seq., a trial court must "follow the general

principle that the sentence imposed should call for confinement that is consistent with the

protection of the public, the gravity of the offense as it relates to the impact on the life of the

victim and on the community, and the rehabilitative needs of the defendant."       Commonwealth v.

                                                   5
,   '



         Ward, 524 Pa. 48, 568 A.2d 1242, 1243 (1990); See also, 42 Pa.C.S. § 972l(b).         At the time of

        Appellant' re-sentencing, the Court took into account not only the sentencing guidelines> but also

        the information about the Appellant contained in the entire PSI report discussed supra. This

        information includes the Appellant's    age at the time of the offense, the evidence of the

        circumstances of the offenses presented during the course of the trial, the fact that the Appellant

        was on state parole at the time he committed the offenses and was not cooperative with his state

        parole, the extensive prior record of the Appellant, the fact that Appellant pied guilty to a prior

        offense that involved a firearm, and Appellant's rehabilitative   potential.   See, N.T., 2/20/15 at pp.

        15-16.   The Court also weighed the information regarding the Appellant's character as well as

        the mitigating factors as contained in the PSI report in order to impose an appropriate sentence.

        Id. at p. 16. Additionally, the Court considered Appellant's education, family, and his limited

        prior employment, as well as all of the statements that Appellant and his counsel placed on the

        record. Id. at pp. 16-21.   Taking all of those factors into consideration, and given the Court's

        obligation to impose a sentence that includes minimum confinement that is consistent with the

        protection of the public and the gravity of the offenses as they relate to the impact on the lives of

        the victims and the community, the Court re-sentenced Appellant to an aggregate sentence of

        336 months to 672 months or 28 to 56 years of incarceration.      See, Id. at pp. 21-23.   The Court

        stressed that it did not consider a mandatory minimum of five years based on the use of a firearm

        with respect to the re-sentencing of Appellant. Id. at p. l l.

                 Given the relevant Sentencing Guidelines, as well as Appellant's prior record score) the

        sentence that we imposed of 336 months to 672 months, or 28 years to 56 years, was appropriate

        and within the stated guideline ranges. Appellant's offenses and corresponding standard range

        sentences which formed the basis of this Court's sentencing decision are as follows:



                                                           6
•



                With respect to the offense of criminal attempt to commit homicide where there was

        serious bodily injury, the Sentencing Guidelines provide for a standard range sentence of 186 to

    240 months of incarceration.            For this offense, the statutory maximum is 40 years of

    incarceration. With respect to the offense of criminal attempt to commit homicide where there

    was not serious bodily injury, the Sentencing Guidelines provide for a standard range sentence of

        I 02 to I 84 months of incarceration. This offense carries a mitigated range of 72 months and an

    aggravated range of 114 months.              With respect to the offense of aggravated assault where

    serious bodily injury was caused, the Sentencing Guidelines provide for a standard range

    sentence of 78 to 96 months of incarceration.            With respect to each charge of aggravated assault

    where serious bodily injury was not caused", the Sentencing Guidelines provide for a standard

    range of 48 to 60 months of incarceration.           With respect to the offense of persons not to possess

    firearms, the Sentencing Guidelines provide for a standard range of 48 to 60 months as a

    minimum. With respect to the offense of firearms not to be carried without a license, the

    Sentencing Guidelines provide for a standard range of 36 to 42 months.                 The statutory maximum

    period of incarceration for this offense is 84 months. With respect to each count of recklessly

                                       7,
    endangering another person              the Sentencing Guidelines provide for a standard range of 9 to 12

    months. The statutory maximum period of incarceration for this offense is 24 months.

               For sentencing purposes, the charge of aggravated assault where serious bodily injury

    was caused merged into the offense of.criminal attempt to commit homicide where serious

    bodily injury was caused. Also, one count of the offense of aggravated assault where serious

    bodily injury was not caused merged into the offense of attempted murder where serious bodily

    injury was not caused.


    6
        Appellant was charged with three counts of aggravated assault where serious bodily injury was not caused.
    7
        Appellant was charged with four counts of recklessly endangering another person.

                                                              7
        We ordered that Appellant's two counts for criminal attempt to commit homicide are to

run consecutive to each other, and the count for persons not to possess firearms is to run

consecutive to the two charges of criminal attempt to commit homicide. The remainder of

Appellant's sentence is to run concurrent to the other counts.

        Because this Court's sentence was within the stated guideline ranges and was otherwise

appropriate, this statement of error is without merit. Importantly, the re-sentencing was

conducted, and the sentence issued upon agreement of the parties. Accordingly, Appellant has

also waived these claims.


                                              BY THE